Exhibit 10.12

 

 

SERIES 2011-1

INDENTURE SUPPLEMENT

between

GTP ACQUISITION PARTNERS I, LLC

ACC TOWER SUB, LLC

DCS TOWER SUB, LLC

GTP SOUTH ACQUISITIONS II, LLC

GTP ACQUISITION PARTNERS II, LLC

GTP ACQUISITION PARTNERS III, LLC

as Obligors

and

The Bank of New York Mellon

as Indenture Trustee

dated as of March 11, 2011

Secured Tower Revenue Notes, Global Tower Series 2011-1

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE

     1   

Section 1.01

 

Definitions

     1   

Section 1.02

 

Rules of Construction

     2   

ARTICLE II SERIES 2011-1 NOTE DETAILS; FORM OF SERIES 2011-1 NOTES

     3   

Section 2.01

 

Series 2011-1 Note Details.

     3   

Section 2.02

 

Delivery of Series 2011-1 Notes

     3   

Section 2.03

 

Forms of Series 2011-1 Notes

     4   

ARTICLE III AMENDMENTS

     4   

Section 3.01

 

Amendments

     4   

ARTICLE IV GENERAL PROVISIONS

     4   

Section 4.01

 

Date of Execution

     4   

Section 4.02

 

Governing Law

     4   

Section 4.03

 

Severability

     5   

Section 4.04

 

Counterparts

     5   

ARTICLE V APPLICABILITY OF INDENTURE

     5   

Section 5.01

 

Applicability

     5   

 

i



--------------------------------------------------------------------------------

SERIES 2011-1

INDENTURE SUPPLEMENT

THIS SERIES 2011-1 INDENTURE SUPPLEMENT (this “Series Supplement”), dated as of
March 11, 2011, is between GTP Acquisition Partners I, LLC, a Delaware limited
liability company (the “Issuer”), ACC Tower Sub, LLC, a Delaware limited
liability company (“ACC”), DCS Tower Sub, LLC, a Delaware limited liability
company (“DCS”), GTP South Acquisitions II, LLC, a Delaware limited liability
company (“GTP South Sub”), GTP Acquisition Partners II, LLC, a Delaware limited
liability company (“GTP Sub II”) and GTP Acquisition Partners III, LLC, a
Delaware limited liability company (“GTP Sub III”; together with ACC, DCS, GTP
South Sub and GTP Sub II, the “Closing Date Asset Entities”; together with any
entity that becomes a party hereto after the date hereof as an “Additional Asset
Entity”, the “Asset Entities”, the Asset Entities and the Issuer, collectively,
the “Obligors”), and The Bank of New York Mellon, as indenture trustee and not
in its individual capacity (in such capacity, the “Indenture Trustee”).

RECITALS

WHEREAS, the Obligors and the Indenture Trustee are parties to the Amended and
Restated Indenture, dated as of May 25, 2007, as amended by the Indenture
Supplement, dated as of March 11, 2011 (the “Indenture”);

WHEREAS, the Obligors have requested certain amendments to the Indenture after
the Series 2007-1 Notes have been paid in full, and the Indenture Trustee, as
authorized by the required Noteholders, is willing to agree to such amendments
on the terms and subject to the conditions herein set forth;

WHEREAS, the Obligors desire to enter into this Series Supplement in order to
issue Notes pursuant to the terms of the Indenture and Section 2.07 thereof;

WHEREAS, the Issuer represents that it has duly authorized the issuance of
$70,000,000 of Secured Tower Revenue Notes, Global Tower Series 2011-1,
designated as Class C (the “Series 2011-1 Notes”);

WHEREAS, the Series 2011-1 Notes constitute Notes as defined in the Indenture;
and

WHEREAS, the Indenture Trustee has agreed to accept the trusts herein created
upon the terms herein set forth.

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions. All defined terms used herein and not defined herein
shall have the meaning ascribed to such terms in the Indenture. All words and
phrases defined in



--------------------------------------------------------------------------------

the Indenture shall have the same meaning in this Series Supplement, except as
otherwise appears in this Article. In addition, the following terms have the
following meanings in this Series Supplement unless the context clearly requires
otherwise:

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(b).

“Closing Date” shall mean March 11, 2011.

“Date of Issuance” shall mean, with respect to the Series 2011-1 Notes,
March 11, 2011.

“Initial Purchaser” shall mean Barclays Capital Inc.

“Note Rate” shall mean the fixed rate per annum at which interest accrues on the
Series 2011-1 Notes as set forth in Section 2.01(a).

“Offering Memorandum” shall mean the Offering Memorandum dated March 8, 2011,
relating to the issuance by the Issuer of the Series 2011-1 Notes.

“Post ARD Note Spread” shall, for the Series 2011-1 Notes, be 1.690% per annum.

“Prepayment Period” shall mean, in relation to the Series established in this
Series Supplement, the date which is twelve months prior to the Anticipated
Repayment Date.

“Rated Final Payment Date” shall have the meaning ascribed to it in
Section 2.01(b) hereof.

“Rating Agency” or “Rating Agencies” shall mean, in relation to the Series
established in this Series Supplement, Moody’s.

“Second Amended and Restated Indenture” shall have the meaning ascribed to it in
Section 3.01.

“Series 2011-1 Notes” shall have the meaning ascribed to it in the preamble
hereto.

Section 1.02 Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined herein and accounting terms partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP as in effect from time to time;

(c) “or” is not exclusive;

 

2



--------------------------------------------------------------------------------

(d) “including” means including without limitation;

(e) words in the singular include the plural and words in the plural include the
singular;

(f) all references to “$” are to United States dollars unless otherwise stated;

(g) any agreement, instrument or statute defined or referred to in this Series
Supplement or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as from time to time amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein;
references to a Person are also to its permitted successors and assigns; and

(h) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

ARTICLE II

SERIES 2011-1 NOTE DETAILS; FORM OF SERIES 2011-1 NOTES

Section 2.01 Series 2011-1 Note Details.

(a) The aggregate principal amount of the Series 2011-1 Notes which may be
initially authenticated and delivered under this Series Supplement shall be
designated as “Class C” with the initial principal balance, Note Rate and rating
set forth below (except for Series 2011-1 Notes authenticated and delivered upon
transfer of, or in exchange for, or in lieu of Notes pursuant to Section 2.02 of
the Indenture):

 

Series/Class

   Initial Principal
Balance      Note Rate     Rating
(Moody’s)  

Series 2011-1, Class C

   $ 70,000,000         3.9671 %      A2 (sf) 

(b) The “Anticipated Repayment Date” for the Series 2011-1 Notes is the Payment
Date in June 2016. The “Rated Final Payment Date” for the Series 2011-1 Notes is
the Payment Date in June 2041).

(c) The first Payment Date on which payments of Accrued Note Interest shall be
paid to the Noteholders of the Series 2011-1 Notes shall be the April 2011
Payment Date. The initial Interest Accrual Period for the Series 2011-1 Notes
shall consist of 34 days.

Section 2.02 Delivery of Series 2011-1 Notes. Upon the execution and delivery of
this Series Supplement, the Issuer shall execute and deliver to the Indenture
Trustee and the Indenture Trustee shall authenticate the Series 2011-1 Notes and
deliver the Series 2011-1 Notes to the Depositary.

 

3



--------------------------------------------------------------------------------

Section 2.03 Forms of Series 2011-1 Notes. The Series 2011-1 Notes shall be in
substantially the form set forth in the Indenture, each with such variations,
omissions and insertions as may be necessary.

ARTICLE III

AMENDMENTS

Section 3.01 Amendments.

(a) Upon the execution of this Series Supplement pursuant to the provisions
hereof, the Indenture shall be and shall be deemed to be modified and amended in
accordance therewith with respect to the Notes affected thereby, and the
respective rights, limitations of rights, obligations, duties, liabilities and
immunities under the Indenture of the Indenture Trustee, the Servicer, the
Issuer and the Holders of the Notes shall thereafter be determined, exercised
and enforced hereunder subject in all respects to such modifications and
amendments, and all the terms and conditions of this Series Supplement shall be
and be deemed to be part of the terms and conditions of the Indenture for any
and all purposes. Each of the Obligors and the Indenture Trustee and the
Noteholders hereby acknowledges, agrees and consents (the Noteholders evidencing
their consent by their acceptance of the Series 2011-1 Notes) that effective on
the date that the Series 2007-1 Notes shall have been paid in full, the Obligors
and the Indenture Trustee shall promptly execute the amended and restated
Indenture on such date as set forth on Annex A attached hereto (the “Second
Amended and Restated Indenture”) without any further action or consent on any
such party’s part or on the part of any of its successors or assigns and
promptly after the execution by the Obligors and the Indenture Trustee of the
Second Amended and Restated Indenture, the Indenture Trustee shall deliver to
the Noteholders and the Servicer a copy of the Second Amended and Restated
Indenture, and the Series 2011-1 Notes and all the terms and conditions of this
Series Supplement shall be and be deemed to be part of the terms and conditions
of the Second Amended and Restated Indenture for any and all purposes. Any
failure of the Indenture Trustee to deliver the Second Amended and Restated
Indenture, shall not, however, in any way impair or affect the validity of the
Second Amended and Restated Indenture.

(b) Schedule 6.15 of the Indenture is hereby amended by replacing the existing
schedule with Schedule 6.15 set forth on Annex B attached hereto.

ARTICLE IV

GENERAL PROVISIONS

Section 4.01 Date of Execution. This Series Supplement for convenience and for
the purpose of reference is dated as of March 11, 2011.

Section 4.02 Notices. Notices required to be given to Moody’s by the Issuer
and/or the Asset Entities or the Indenture Trustee shall be mailed to Moody’s
Investors Service, Inc., 7 World Trade Center, 250 Greenwich Street, New York,
NY 10007, Attention: Giyora Eiger.

 

4



--------------------------------------------------------------------------------

Section 4.03 Governing Law. THIS SERIES SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 4.04 Severability. In case any provision in this Series Supplement shall
be invalid, illegal or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

Section 4.05 Counterparts. The Indenture and any Series Supplement may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such respective counterparts shall together
constitute but one and the same instrument.

ARTICLE V

APPLICABILITY OF INDENTURE

Section 5.01 Applicability. The provisions of the Indenture are hereby ratified,
approved and confirmed, except as otherwise expressly modified by this Series
Supplement. The representations, warranties and covenants contained in the
Indenture (except as expressly modified herein) are hereby reaffirmed with the
same force and effect as if fully set forth herein and made again as of the date
hereof.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligors and the Indenture Trustee have caused the
Indenture and this Series Supplement to be duly executed by their respective
officers, thereunto duly authorized, all as of the day and year first above
written.

 

GTP ACQUISITION PARTNERS I, LLC, as Issuer By:  

/s/ SHAWN R. RUBEN

Name:   Shawn R. Ruben Title:   Secretary ACC TOWER SUB, LLC, as Obligor By:  

/s/ SHAWN R. RUBEN

Name:   Shawn R. Ruben Title:   Secretary DCS TOWER SUB, LLC, as Obligor By:  

/s/ SHAWN R. RUBEN

Name:   Shawn R. Ruben Title:   Secretary GTP SOUTH ACQUISITIONS II, LLC, as
Obligor By:  

/s/ SHAWN R. RUBEN

Name:   Shawn R. Ruben Title:   Secretary



--------------------------------------------------------------------------------

GTP ACQUISITION PARTNERS II, LLC, as Obligor By:  

/s/ SHAWN R. RUBEN

Name:   Shawn R. Ruben Title:   Secretary GTP ACQUISITION PARTNERS III, LLC, as
Obligor By:  

/s/ SHAWN R. RUBEN

Name:   Shawn R. Ruben Title:   Secretary THE BANK OF NEW YORK MELLON, as
Indenture Trustee By:  

/s/ ALAN TEREZIAN

Name:   Alan Terezian Title:   Vice President